Name: Commission Regulation (EEC) No 1996/86 of 27 June 1986 amending Regulations (EEC) No 618/86, (EEC) No 619/86, (EEC) No 620/86, (EEC) No 621/86 and (EEC) No 622/86 as regards staggering the initial quotas for 1986 for imports into Portugal and Spain of egg and poultrymeat products and of meat of domestic rabbits
 Type: Regulation
 Subject Matter: Europe;  animal product;  agricultural activity;  tariff policy
 Date Published: nan

 No L 171 /28 Official Journal of the European Communities 28 . 6 . 86 COMMISSION REGULATION (EEC) No 1996/86 of 27 June 1986 amending Regulations (EEC) No 618/86, (EEC) No 619/86 , (EEC) No 620/86 , (EEC) No 621/86 and (EEC) No 622/86 as regards staggering the initial quotas for 1986 for imports into Portugal and Spain of egg and poultrymeat products and of meat of domestic rabbits detailed rules for applying the initial quotas for 1986 for imports into Portugal and Spain of egg and poultry products as well as of meat of domestic rabbits ; Whereas, to facilitate management, provision should be made for the quotas to be staggered over the year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 3 ( 1 ) of Regulation (EEC) No 618/86 : 'The quotas shall be staggered over the year as follows :  at least 33 % during the period from 1 March to 30 June 1986,  at least 25 % during the period from 1 July to 30 September 1986,  at least 25 % during the period from 1 October to 31 December 1986.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 3797/85 of 20 December 1985 laying down detailed rules concern ­ ing quantitative restrictions on imports into Portugal from third countries of certain agricultural products subject to the system of transition by stages ('), in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (2), and in particular Article 1 3 thereof, Having regard to Council Regulation (EEC) No 493/86 of 25 February 1986 fixing, for 1986, the initial quotas appli ­ cable to Portuguese imports from the Community as constituted at 31 December 1985 of certain products in the eggs and poultrymeat sectors (3), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries (4), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 494/86 of 25 February 1986 laying down the initial quantitative restrictions on imports into Portugal of meat of domestic rabbits from third countries (J), and in particular Article 2 thereof, Whereas Commission Regulations (EEC) No 618/86 (6), (EEC) No 619/86 0, (EEC) No 620/86 (8), (EEC) No 621 /86 (9) and (EEC) No 622/86 ( l0) lay down certain Article 2 The following subparagraph is added to Article 3 ( 1 ) of Regulation (EEC) No 619/86 : 'The quotas shall be staggered over the year as follows :  at least 33 % during the period from 1 March to 30 June 1986,  at least 25 % during the period from 1 July to 30 September 1986,  at least 25 % during the period from 1 October to 31 December 1986.' (') OJ No L 367, 31 . 12 . 1985, p. 23 . 2 OJ No L 367, 31 . 12 . 1985, p. 7 . Article 3 The following subparagraph is added to Article 2 ( 1 ) of Regulation (EEC) No 620/86 : 'The quotas shall be staggered over the year as follows :  at least 33 % during the period from 1 March to 30 June 1986, (3) OJ No L 54, 1 . 3 . 1986, p . 31 . 0 OJ No L 54, 1 . 3 . 1986, p . 25 . (*) OJ No L 54, 1 . 3 . 1986, p . 33 . 0 OJ No L 58 , 1 . 3 . 1986, p . 48 . 0 OJ No L 58 , 1 . 3 . 1986, p . 51 . (8) OJ No L 58 , 1 . 3 . 1986, p . 54 . Q OJ No L 58 , 1 . 3 . 1986, p . 56 . ( 10) OJ No L 58 , 1 . 3 . 1986, p . 58 . 28 . 6 . 86 Official Journal of the European Communities No L 171 /29  at least 25 % during the period from 1 July to 30 September 1986,  at least 25 % during the period from 1 October to 31 December 1986.' Article 5 The following subparagraph is added to Article 1 ( 1 ) of Regulation (EEC) No 622/86 : 'The quota shall be staggered over the year as follows :  at least 33 % during the period from 1 March to 30 June 1986,  at least 25 % during the period from 1 July to 30 September 1986,  at least 25 % during the period from 1 October to 31 December 1986.' Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4 The following subparagraph is added to Article 2 ( 1 ) of Regulation (EEC) No 621 /86 : 'The quota shall be staggered over the year as follows :  50 % during the period from 1 March to 31 August 1986,  50 % during the period from 1 September to 31 December 1986.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1986. For the Commission Frans ANDRIESSEN Vice-President